EXHIBIT 10.5

SECOND AMENDMENT

TO

LICENSE AGREEMENT

This Second Amendment to the License Agreement is effective as of the 20th day
of June, 2000 (the “Second Amendment Effective Date”) between California
Institute of Technology, 1200 East California Boulevard, Pasadena, California
91125 (“CALTECH”) and Clinical Micro Sensors, Inc. (“LICENSEE”):

WHEREAS, the parties entered into a license agreement dated February 8, 1995
(the License Agreement); and

WHEREAS, the parties executed a First Amendment to License Agreement dated
October 6, 1998 (the First Amendment), wherein the First Amendment substitutes
for the License Agreement and is controlling with respect to all provisions of
the License Agreement, and

WHEREAS, the parties wish to again amend the License Agreement in its entirety
such that this Second Amendment shall substitute for the License Agreement and
the First Amendment and shall be controlling with respect to all provisions of
the License Agreement as of the Effective Date of the License Agreement
(“Effective Date”).

ARTICLE I

DEFINITIONS

1.1      “Licensed Product” means any product, device, service or system which
is covered by, or is made by a process covered by, any Valid Claim of any
Licensed Patent Rights.

 

-1-



--------------------------------------------------------------------------------

1.2      “Related Company” means any corporation, limited liability company or
other legal entity directly or indirectly controlled by LICENSEE or its
successors or assigns, or which directly or indirectly controls LICENSEE or its
successors or assigns, or any successor or assign of such an entity. For the
purpose of this Agreement, “control” shall mean the direct or indirect ownership
of at least fifty percent (50%) of the outstanding shares or other voting rights
of the subject entity to elect directors, or if not meeting the preceding, any
entity owned or controlled by or owning or controlling at the maximum control or
ownership right permitted in the country where such entity exists.

1.3      “Licensed Patent Rights” means Exclusively Licensed Patent Rights and
Nonexclusively Licensed Patent Rights.

1.4      “Exclusively Licensed Patent Rights” means (a) worldwide rights to the
inventions described and claimed in the patents, patent applications and
invention disclosures listed in Exhibit A attached hereto; any patents which
issue on the applications or disclosures listed in Exhibit A; reissues,
reexaminations, additions, renewals, extensions, divisionals, continuations, and
continuations-in-part of the foregoing; and any foreign counterparts and any
other forms of protection directed to the inventions covered by the patents,
applications and invention disclosures listed in Exhibit A, and (b) all patent
applications hereafter filed and owned by CALTECH which are dominated by a claim
or claims of the patents or patent applications of part (a), together with any
and all patents that issue therefrom, and all related divisionals,
continuations, continuations-in-part, reissues, renewals, reexaminations,
extensions or additions to any such patents and patent applications and any
foreign counterparts which hereafter arise as a result of work conducted at
CALTECH solely or jointly in the laboratories of Dr. Thomas Meade and Dr. Scott
Fraser, or jointly with LICENSEE (Improvements).

 

-2-



--------------------------------------------------------------------------------

1.5      “Nonexclusively Licensed Patent Rights” means worldwide rights to the
inventions described and claimed in the patents, patent applications and
invention disclosures listed in Exhibit B attached hereto; any patents which
issue on the applications or disclosures listed in Exhibit B; reissues,
reexaminations, additions, renewals, extensions, divisionals, continuations, and
continuations-in-part of the foregoing; and any foreign counterparts and any
other forms of protection directed to the inventions covered by the patents,
applications and invention disclosures listed in Exhibit B.

1.6      “CALTECH Technology” means the Licensed Patent Rights and Improvements.

1.7      “Valid Claim” means: (a) an issued claim under an issued patent within
the Licensed Patent Rights or a patent claiming an Improvement, which has not
(i) expired or been canceled, (ii) been declared invalid by an unreversed
decision of a court or other appropriate body of competent jurisdiction, iii)
been admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, and/or (iv) been abandoned in accordance with or as permitted by the
terms of this Agreement or by mutual written agreement; or (b) a claim included
in a pending patent application within the Licensed Patent Rights that is being
actively prosecuted in accordance with this Agreement and which has not been
(i) canceled, (ii) withdrawn from consideration, (iii) finally determined to be
unallowable by the applicable governmental authority (and from which no appeal
is or can be taken), and/or (iv) abandoned in accordance with or as permitted by
the terms of this Agreement or by mutual written consent.

1.8      “Sublicensee” shall mean, with respect to a particular Product, a third
party to whom LICENSEE has granted a license or sublicense under the CALTECH
Technology to develop, make, have made, use and sell such Licensed Product.

 

-3-



--------------------------------------------------------------------------------

1.9      “Improvements” shall mean any future invention conceived, reduced to
practice or otherwise developed solely or jointly in the laboratories of
Dr. Thomas Meade or Dr. Scott Fraser at CALTECH, or jointly with LICENSEE, and
which is invented solely or jointly by Dr. Thomas Meade, Dr. Scott Fraser or an
employee of LICENSEE, and which is dominated by the claims of one or more of the
Exclusively Licensed Patent Rights, and all worldwide patent applications and
patents relating thereto.

1.10      “Other Improvements” shall mean any future invention conceived,
reduced to practice or otherwise developed solely or jointly in the laboratories
of Dr. Thomas Meade or Dr. Scott Fraser at CALTECH, or jointly with LICENSEE,
and which is invented solely or jointly by Dr. Thomas Meade, Dr. Scott Fraser,
another employee of CALTECH, or an employee of LICENSEE, and which is dominated
by the claims of one or more of the Exclusively Licensed Patent Rights, and all
worldwide patent applications and patents relating thereto.

ARTICLE II

PATENT LICENSE GRANT

2.1      CALTECH hereby grants to LICENSEE an exclusive, fully paid up, royalty
free license under Exclusively Licensed Patent Rights and Improvements to make,
have made, import, have imported, use, have used, sell, have sold and otherwise
exploit Licensed Products throughout the world.

2.2      CALTECH hereby grants to LICENSEE a nonexclusive, fully paid up royalty
free license under Nonexclusive!/ Licensed Patent Rights to make, have made,
import, have imported, use, have used, sell, have sold and otherwise exploit
Licensed Products throughout the world. CALTECH retains the right to grant
additional nonexclusive or exclusive (exclusive except with respect to the
rights granted LICENSEE hereunder) licenses to third parties.

 

-4-



--------------------------------------------------------------------------------

2.3      This license is subject to the reservation of CALTECH’s right to make,
have made, and use Licensed Products for noncommercial educational and research
purposes, but not for sale or other distribution to third parties. This license
is not transferable by LICENSEE except as provided in Paragraph 15.4, but
LICENSEE shall have the right to grant nonexclusive or exclusive sublicenses
under the grant of Section 2.1, provided that LICENSEE shall furnish CALTECH
within thirty (30) days of the execution thereof, a true and complete copy of
each sublicense and any changes or additions thereto.

2.4      The patent license grants, and the term of this Agreement, shall
continue, unless terminated in accordance with the provisions of this Agreement,
until the last of me patents within the Licensed Patent Rights expires.

2.5      CALTECH hereby grants to LICENSEE an exclusive first right to include
Other Improvements under the terms of this License Agreement by adding such
Other Inventions to Exhibit A hereto upon payment by LICENSEE to CALTECH of a
fee to be negotiated in good faith between the parties of not less than
            *** but not greater than     *** and upon reimbursement by LICENSEE
to CALTECH of any past patent expenses.

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION FOR FULLY PAID UP LICENSE

3.1      In consideration of the royalty free, fully paid up license, LICENSEE
hereby agrees to pay CALTECH             *** within 30 days of execution of this
Second Amendment.

3.2      Any sublicenses granted by LICENSEE, including, without limitation, any
nonexclusive sublicenses, shall remain in effect and be assigned to CALTECH in
the event this license terminates pursuant to Article XI; provided, the
financial obligations of each Sublicensee to CALTECH shall be limited to a
minimum annual fee of             *** for administration of the sublicense.
CALTECH shall assume all the rights and obligations of LICENSEE.

ARTICLE IV

OBLIGATIONS REGARDING EQUITY INTEREST

4.1      As a holder of an equity interest in LICENSEE, CALTECH agrees that, in
the event of any underwritten or public offering of securities of LICENSEE or a
related company, CALTECH shall comply with and agree to any reasonable
restriction on the transfer of equity interest, or any part thereof, imposed by
an underwriter, and shall perform all acts and sign all necessary documents
required with respect thereto. The provisions of this Paragraph 4.2 shall
survive termination of this Agreement.

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-6-



--------------------------------------------------------------------------------

ARTICLE V

DUE DILIGENCE

5.1      LICENSEE shall have discretion over the commercialization of Licensed
Products. However, LICENSEE agrees to use its best efforts to introduce
commercial Licensed Product(s) in the United States as soon as practical,
consistent with sound and reasonable business practices and judgments. LICENSEE
shall be deemed to have satisfied its obligations under this Paragraph if
LICENSEE has an ongoing and active research program or marketing program, as
appropriate, directed toward production and use of one or more Licensed
Products. Any efforts of LICENSEE’S Sublicensees shall be considered efforts of
LICENSEE for the sole purpose of determining LICENSEE’S compliance with its
obligation under this Paragraph.

5.2      After the first year from the Effective Date, CALTECH shall have the
right, no more often than twice each year, to require LICENSEE to report to
CALTECH in writing on its progress in introducing commercial Licensed Product(s)
in the United States.

ARTICLE VI

INFRINGEMENT BY THIRD PARTY

6.1      CALTECH shall at its expense, have the first right but not the
obligation to protect the Licensed Patent Rights and patents claiming
Improvements from infringement and prosecute infringers when, in its sole
judgment, such action may be reasonably necessary, proper and justified.
Notwithstanding the foregoing, LICENSEE shall have the right to sublicense any
alleged infringer pursuant to Paragraph 2.1 and 2.2.

6.2      If LICENSEE shall have supplied CALTECH with evidence of infringement
of Licensed Patent Rights or patents claiming an Improvement by a third party,
LICENSEE may by

 

 

-7-



--------------------------------------------------------------------------------

notice request CALTECH to take steps to enforce the Licensed Patent Rights. If
LICENSEE does so, and CALTECH does not, within three (3) months of the receipt
of such notice, either (i) cause the infringement to terminate or (ii) initiate
a legal action against the infringer, LICENSEE may, upon notice to CALTECH,
initiate an action against the infringer at LICENSEE’S expense, either in
LICENSEE’S name or in CALTECH’s name if so required by law. LICENSEE shall have
sole control of the action.

6.3       If a declaratory judgment action alleging invalidity, unenforceability
or noninfringement of any of the Licensed Patent Rights or Improvements is
brought against LICENSEE and/or CALTECH, LICENSEE shall have sole control of the
action if LICENSEE agrees to bear all the costs of the action.

6.4      In the event one party shall carry on a legal action pursuant to
Paragraphs 6.2 or 6.3, the other party shall fully cooperate with and supply all
assistance reasonably requested by the party carrying on such action, including
by using its best efforts to have its employees testify when requested and to
make available relevant records, papers, information, samples, specimens, and
the like. A party controlling an action pursuant to Paragraphs 6.2 or 6.3 shall
bear the reasonable expenses incurred by said other party in providing such
assistance and cooperation as is requested pursuant to this Paragraph. A party
carrying on such an action shall keep the other party informed of the progress
of such action, and said other party shall be entitled to be represented by
counsel in connection with such action at its own expense.

6.5      The party controlling any action referred to in this Article VI shall
have the right to settle any claims, but only upon terms and conditions that are
reasonably acceptable to the other party hereto. Should either party elect to
abandon such an action other than pursuant to a settlement with the alleged
infringer that is reasonably acceptable to the other party, the party
controlling the action shall give timely notice to the other party who, if it so
desires, may

 

-8-



--------------------------------------------------------------------------------

continue the action; provided, however, that the sharing of expenses and any
recovery in such suit shall be as agreed upon between the parties.

6.6      Any amounts paid to a party by third parties as the result of such an
action (such as in satisfaction of a judgment or pursuant to a settlement) shall
first be applied to reimbursement of the unreimbursed expenses (including
attorneys’ fees and expert fees) incurred by either party and any remainder
shall be divided between the parties as follows:

(a)      To the extent the amount recovered reflects lost profits, LICENSEE
shall retain the remainder; or

(b)      To the extent the amount recovered does not reflect lost profits,
            *** shall be paid to the party initiating the action and     *** to
the other party.

ARTICLE VII

CONFIDENTIALITY

7.1      Dr. Meade and Dr. Fraser shall provide to LICENSEE copies of any
proposed publication, abstract, or oral presentation which describes an
Improvement or Other Improvement to CALTECH Technology prior to the submission
of such documents. Proposed publications and abstracts shall be supplied at
least thirty (30) days in advance of submission to a journal, editor, or third
party. In addition, if Dr. Meade and Dr. Fraser submit a copy of the proposed
publication to LICENSEE less than thirty (30) days prior to submission for
publication, then LICENSEE can request CALTECH to file, at CALTECH’s expense, a
provisional patent

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-9-



--------------------------------------------------------------------------------

application enabling the technology disclosed in the proposed publication at the
United States Patent and Trademark Office, and shall provide LICENSEE with
evidence of the filing of such provisional patent application. LICENSEE may
request reasonable changes and/or deletions be made in any proposed publication.
Dr. Meade and Dr. Fraser will consider such changes but retain the sole right to
determine whether such changes or deletions will be made; but Dr. Meade and
Dr. Fraser agree that they will honor LICENSEE’S reasonable requests to remove
Confidential Information of LICENSEE included in any such public disclosure. If
LICENSEE believes that the subject matter to be disclosed or published warrants
patent protection, it will identify the subject matter requiring protection and
notify CALTECH. CALTECH agrees to use its best efforts to file a U.S. patent
application prior to any date that would result in preventing the obtaining of
valid patent rights throughout the world when LICENSEE so identifies subject
matter requiring patent protection from a review of the planned publication.

7.2      All reports provided to and accepted by Dr. Meade and Dr. Fraser
pursuant to this Agreement shall be treated as confidential information of
LICENSEE and shall not be disclosed to any third party without the prior written
consent of LICENSEE.

7.3      Except as expressly provided herein, each party agrees not to disclose
any terms of this Agreement to any third party without the consent of the other
party; provided, however, that disclosures may be made as required by securities
or other applicable laws, or to actual or prospective investors or corporate
partners, or to a party’s accountants, attorneys, and other professional
advisors.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VIII

PAYMENT OF PATENT COSTS

8.1      LICENSEE shall, in connection with the preparation, filing, and
prosecution, issuance and maintenance of the Exclusively Licensed Patent Rights
and patents claiming Improvements both in the United States and foreign
jurisdictions:

(a) pay all reasonable attorney fees for services performed to obtain the
issuance of the Exclusively Licensed Patent Rights, and all patent and
government fees for services performed after the issuance of Exclusively
Licensed Patent Rights, and

(b) pay all Patent Office maintenance fees.

8.2      Payment shall be made to CALTECH within thirty (30) days following
receipt by LICENSEE from CALTECH of (i) an invoice covering such fees and
(ii) reasonably satisfactory evidence that such fees were paid. To the extent
that LICENSEE terminates this Agreement pursuant to Paragraph 9.2 with respect
to any patent application or patent, LICENSEE shall have no further liability
under Paragraph 8.1 for fees relating to applications or patents affected by the
termination.

8.3      LICENSEE shall have the right to apply for, prosecute and maintain
during the term of this Agreement the Exclusively Licensed Patent Rights and
patent applications and patents claiming one or more Improvements. The
application filings, prosecution, maintenance and payment of all fees and
expenses; including legal fees, relating to such Exclusively Licensed Patent
Rights shall be the responsibility of LICENSEE, provided that LICENSEE shall pay
for all reasonable fees and expenses, including reasonable legal fees, incurred
in such application filings, prosecution and maintenance. Patent attorneys
chosen by LICENSEE shall handle all

 

-11-



--------------------------------------------------------------------------------

patent filings and prosecutions, on behalf of CALTECH, provided, however,
CALTECH shall be entitled to review and comment upon and approve all actions
undertaken in the prosecution of all patents and applications. In the event
LICENSEE declines to apply for, prosecute or maintain any Exclusively Licensed
Patent Rights, CALTECH shall have the right to pursue the same at CALTECH’s
expense and LICENSEE shall have no rights therein. If LICENSEE decides not to
apply for, prosecute or maintain any Exclusively Licensed Patent Rights and
patent applications and patents claiming one or more Improvements, LICENSEE
shall give sufficient and timely notice to CALTECH so as to permit CALTECH to
apply for, prosecute and maintain such Exclusively Licensed Patent Rights.

8.4      LICENSEE shall, in connection with the preparation, filing, and
prosecution, issuance and maintenance of the Nonexclusively Licensed Patent
Rights both in the United States and foreign jurisdictions:

(a)      pay            *** of all reasonable attorney fees for services
performed to obtain the issuance of the Nonexclusively Licensed Patent Rights,
and all patent and government fees for services performed after the issuance of
Nonexclusively Licensed Patent Rights wherein said fees are incurred following
the Second Amendment Effective Date, and

(b)      pay    *** of all Patent Office maintenance fees incurred following the
Second Amendment Effective Date.

8.5      CALTECH shall reimburse LICENSEE for all patent prosecution expenses
for Nonexclusively Licensed Patents Rights paid prior to the Second Amendment
Effective Date within 30 days following receipt of an invoice from LICENSEE,
which invoice shall be delivered to CALTECH within 15 days following the Second
Amendment Effective Date.

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.

 

-12-



--------------------------------------------------------------------------------

8.6      Payment shall be made to CALTECH within thirty (30) days following
receipt by LICENSEE from CALTECH of (i) an invoice covering such fees and
(ii) reasonably satisfactory evidence that such fees were paid. To the extent
that LICENSEE terminates this Agreement pursuant to Paragraph 9.2 with respect
to any patent application or patent, LICENSEE shall have no further liability
under Paragraph 8.1 for fees relating to applications or patents affected by the
termination.

8.7      CALTECH shall have the right to apply for, prosecute and maintain
during the term of this Agreement the Nonexclusively Licensed Patent Rights and
patent applications. The application filings, prosecution, maintenance and
payment of all fees and expenses; including legal fees, relating to such
Nonexclusively Licensed Patent Rights shall be the responsibility of CALTECH,
provided that CALTECH shall pay for all reasonable fees and expenses, including
reasonable legal fees, incurred in such application filings, prosecution and
maintenance. Patent attorneys chosen by CALTECH shall handle all patent filings
and prosecutions, on behalf of CALTECH, provided, however, LICENSEE shall be
entitled to review, comment upon, and make recommendation, which shall not be
unreasonably denied by CALTECH, on all actions undertaken in the prosecution of
all patents and applications. In the event CALTECH declines to apply for,
prosecute or maintain any Nonexclusively Licensed Patent Rights, LICENSEE shall
have the right to pursue the same at LICENSEE’S expense and CALTECH shall have
no rights therein. If CALTECH decides not to apply for, prosecute or maintain
any Nonexclusively Licensed Patent Rights and patent applications, CALTECH shall
give sufficient and timely notice to LICENSEE so as to permit LICENSEE to apply
for, prosecute and maintain such Nonexclusively Licensed Patent Rights. LICENSEE
shall agree to negotiate in good faith with other CALTECH licensees of
Nonexclusively Licensed Patent Rights, if any, to provide nonexclusive rights
under such patents or patent applications.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

9.1      CALTECH shall have the right to terminate this Agreement if LICENSEE
fails to make any payment due hereunder and LICENSEE continues to fail to make
the payment, either to CALTECH directly or by placing any disputed amount into
an interest bearing escrow account to be released when the dispute is resolved,
for a period of sixty (60) days after receiving written notice from CALTECH
specifying LICENSEE’S failure. Upon any such termination, (i) LICENSEE and
Related Companies shall have six (6) months to complete the manufacture of any
Licensed Products that then are work in progress and to sell their inventory of
Licensed Products and (ii) CALTECH shall accept an assignment by LICENSEE of any
sublicenses granted by LICENSEE to entities other than Related Companies, and
any sublicense so assigned shall remain in full force and effect.

9.2      If either party materially breaches this Agreement, the other party may
elect to give the breaching party written notice describing the alleged breach.
If the breaching party has not cured such breach within sixty (60) days after
receipt of such notice, the notifying party will be entitled, in addition to any
other rights it may have under this Agreement, to terminate this Agreement
effective immediately; provided, however, that if either party receives
notification from the other of a material breach and if the party alleged to be
in default notifies the other party in writing within thirty (30) days of
receipt of such default notice that it disputes the asserted default, the matter
will be submitted to arbitration as provided in Article XI of this Agreement. In
such event, the nonbreaching party shall not have the right to terminate this
Agreement until it has been determined in such arbitration proceeding that the
other party materially breached this Agreement, and the breaching party fails to
cure such breach in accordance with the decision of the arbitration proceeding
within ninety (90) days after the conclusion of such arbitration proceeding.

 

-14-



--------------------------------------------------------------------------------

9.3      LICENSEE shall have the right to terminate this Agreement either in its
entirety or as to any jurisdiction or any part of the Licensed Patent Rights
upon sixty (60) days written notice.

9.4      Termination of this Agreement for any reason shall not release any
party hereto from any liability which, at the time of such termination, has
already accrued to the other party or which is attributable to a period prior to
such termination, nor preclude either party from pursuing any rights and
remedies it may have hereunder or at law or in equity which accrued or are based
upon any event occurring prior to such termination.

9.5      Sections 3.2, 4.1 and 7.2, and Articles XI, XII and XIII of this
Agreement shall survive termination of this Agreement for any reason.

ARTICLE X

WARRANTIES AND

NEGATION OF WARRANTIES,

IMPLIED LICENSES AND AGENCY

10.1      CALTECH represents and warrants that it owns all right, title and
interest in and to the Licensed Patent Rights.

10.2      CALTECH represents and warrants that it has not granted any third
party right or interest in any of the Licensed Patent Rights and Improvements
that is inconsistent with the rights granted to LICENSEE herein and will not
grant any third party such a right during the term of this Agreement.

10.3      CALTECH represents and warrants: (i) it is the sole and exclusive
owner of all right, title, and interest in the CALTECH Technology; (ii) it has
the right to grant the rights and

 

-15-



--------------------------------------------------------------------------------

licenses granted herein, and the CALTECH Technology is free and clear of any
lien, encumbrance, security interest, or restriction on license; and (iii) there
are no threatened or pending actions, suits, investigations, claims, or
proceedings in any way relating to the CALTECH Technology.

10.4      Nothing in this Agreement shall be construed as:

(a)        a representation or warranty of CALTECH as to the validity or scope
of Licensed Patent Rights or any claim thereof; or

(b)        a representation or warranty that any Licensed Product is or will be
free from infringement of rights of third parties; or

(c)        an obligation to bring or prosecute actions or suits against third
parties for infringement; or

(d)        conferring by implication, estoppel or otherwise, any license or
rights under any patents of CALTECH other than Licensed Patent Rights,
regardless of whether such other patents are dominant or subordinate to Licensed
Patent Rights.

10.5      CALTECH MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND ASSUMES NO RESPONSIBILITIES WHATEVER WITH
RESPECT TO THE USE, SALE, OR OTHER DISPOSITION BY LICENSEE OF LICENSED
PRODUCT(S).

10.6      CALTECH and LICENSEE are independent parties in this Agreement.
Accordingly, there is no agency relationship between CALTECH and LICENSEE under
this

 

-16-



--------------------------------------------------------------------------------

Agreement with respect to any products made or sold, or any methods used, by
LICENSEE under this Agreement.

ARTICLE XI

ARBITRATION

11.1      Any controversy or claim arising out of or related to this Agreement,
or the breach thereof, shall be settled by arbitration in the State of
California, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

ARTICLE XII

PRODUCT LIABILITY

12.1      LICENSEE agrees that CALTECH shall have no liability to LICENSEE or to
any purchasers or users of Licensed Products made or sold by LICENSEE for any
claims, demands, losses, costs, or damages suffered by LICENSEE, or purchasers
or users of Licensed Products, or any other party, which may result from
personal injury, death, or property damage related to the manufacture, use, or
sale of such Licensed Products (“Claims”). LICENSEE agrees to defend, indemnify,
and hold harmless CALTECH, its trustees, officers, agents, and employees from
any such Claims, provided that (i) LICENSEE is notified promptly of any Claims,
(ii) LICENSEE has the sole right to control and defend or settle any litigation
within the scope of this indemnity, and (iii) all indemnified parties cooperate
to the extent necessary in the defense of any Claims.

12.2      At such time as LICENSEE begins to sell, or distribute Licensed
Products (other than for the purpose of obtaining regulatory approvals),
LICENSEE shall at its sole expense, procure and maintain policies of
comprehensive general liability insurance in amounts not less

 

-17-



--------------------------------------------------------------------------------

than $2,000,000 per incident and $2,000,000 in annual aggregate and naming those
indemnified under Paragraph 14.1 as additional insureds. Such comprehensive
general liability insurance shall provide (i) product liability coverage and
(ii) broad form contractual liability coverage for LICENSEE’S indemnification
under Paragraph 14.1. In the event the aforesaid product liability coverage does
not provide for occurrence liability, LICENSEE shall maintain such comprehensive
general liability insurance for a reasonable period of not less than five
(5) years after it has ceased commercial distribution or use of any Licensed
Product.

12.3      LICENSEE shall provide CALTECH with written evidence of such insurance
upon request of CALTECH. LICENSEE shall provide CALTECH with notice at least
fifteen (15) days prior to any cancellation, non-renewal or material change in
such insurance, to the extent LICENSEE receives advance notice of such matters
from its insurer. If LICENSEE does not obtain replacement insurance providing
comparable coverage within sixty (60) days following the date of such
cancellation, non-renewal or material change, CALTECH shall have the right to
terminate this Agreement effective at the end of such sixty (60) day period
without any additional waiting period; provided that if LICENSEE uses reasonable
efforts but is unable to obtain the required insurance at commercially
reasonable rates, CALTECH shall not have the right to terminate this Agreement,
and CALTECH instead shall cooperate with LICENSEE to either grant a waiver of
LICENSEE’S obligations under this Article or assist LICENSEE in identifying a
carrier to provide such insurance or in developing a program for self-insurance
or other alternative measures. This Article XIII shall survive the expiration or
termination of this Agreement.

 

-18-



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

13.1      LICENSEE agrees that it shall not use the name of CALTECH, or
California Institute of Technology, in any advertising or publicity material, or
make any form of representation or statement which would constitute an express
or implied endorsement by CALTECH of any Licensed Product, and that it shall not
authorize others to do so, without first having obtained written approval from
CALTECH.

13.2      LICENSEE agrees to mark the appropriate U.S. patent number or numbers
on all Licensed Products made or sold in the United States, and to require its
Sublicensees to do the same.

13.3      This Agreement sets forth the complete agreement of the parties
concerning the subject mater hereof. No claimed oral agreement in respect
thereto shall be considered as any part hereof. No waiver of or change in any of
the terms hereof subsequent to the execution hereof claimed to have been made by
any representative of either party shall have any force or effect unless in
writing, signed by duly authorized representatives of the parties.

13.4      This Agreement shall be binding upon and inure to the benefit of any
successor or assignee of CALTECH. This Agreement is not assignable by LICENSEE
without the prior written consent of CALTECH, except that LICENSEE may assign
this Agreement without the prior written consent of CALTECH, to any Related
Company, or any successor of, or purchaser of a substantial part of the assets
of, the business to which this Agreement pertains. Any permitted assignee shall
succeed to all of the rights and obligations of LICENSEE under this Agreement.

 

-19-



--------------------------------------------------------------------------------

13.5      This Agreement is subject in all respects to the laws and regulations
of the United States of America, including the Export Administration Act of
1979, as amended, and any regulations thereunder.

13.6      This Agreement shall be deemed to have been entered into in California
and shall be construed and enforced in accordance with California law.

13.7      Any notice or communication required or permitted to be given or made
under this Agreement shall be addressed as follows:

 

CALTECH:

  

Office of Technology Transfer

California Institute of Technology

1200 East California Boulevard (M/C 210-85)

Pasadena, California 91125

FAX No. (626)356-2486

LICENSEE:

  

Gary F. Blackburn, Ph.D.

Vice President, Scientific Affairs

757 Raymond Avenue

Pasadena, CA 91105

FAX No. (626) 584-0252

Either party may notify the other in writing of a change of address or FAX
number, in which event any subsequent communication relative to this Agreement
shall be sent to the last said notified address or number. All notices and
communications relating to this Agreement shall be deemed to have been given
when received and shall be sent by registered return receipt mail and by FAX.

13.8      Nothing in this Agreement will impair LICENSEE’S right to
independently acquire, license, develop for itself, or have others develop for
it, intellectual property and

 

-20-



--------------------------------------------------------------------------------

technology performing similar functions as the CALTECH Technology or to market
and distribute products other than Licensed Products based on such other
intellectual property and technology.

13.9      NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT,
HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

13.10      Neither party shall lose any rights hereunder or be liable to the
other party for damages or losses (except for payment obligations) on account of
failure of performance by the defaulting party if the failure is occasioned by
war, strike, fire, Act of God, earthquake, flood, lockout, embargo, governmental
acts or orders or restrictions, failure of suppliers, or any other reason where
failure to perform is beyond the reasonable control and not caused by the
negligence or intentional conduct or misconduct of the nonperforming party, and
such party has exerted all reasonable efforts to avoid or remedy such force
majeure; provided, however, that in no event shall a party be required to settle
any labor dispute or disturbance.

13.11      In the event that any provisions of this Agreement are determined to
be invalid or unenforceable by a court of competent jurisdiction, the remainder
of the Agreement shall remain in full force and effect without said provision.
The parties shall in good faith negotiate a substitute clause for any provision
declared invalid or unenforceable, which shall most nearly approximate the
intent of the parties in entering this Agreement.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed:

 

  

CALIFORNIA INSTITUTE OF TECHNOLOGY (CALTECH)

  

Date: June 21, 2000

 

  

By: /s/ Lawrence Gilbert                    

 

Name: Lawrence Gilbert

 

Title: Director, Office of Technology Transfer

  

Date: June 21, 2000

  

CLINICAL MICRO SENSORS, INC.

 

By: /s/ Jon F. Kayyem                    

 

Name: Jon F. Kayyem

 

Title: President and CEO

  

 

-22-



--------------------------------------------------------------------------------

EXHIBIT A

 

Atty. Docket
#   Title   Inventors   Filing
Date   Country    USSN    US Patent #    Intnl
Application #    Intnl
Publication
#

A-58762

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,


Fraser

  12/10/93   U.S.    08/166,036    5,591,578          

A-58762-1

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/7/95   U.S.    08/475,051    5,824,473          

A58762-2

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/7/96   U.S.    08/660,534    5,770,369          

A58762-4

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  9/6/96   U.S.    08/709,265    5,705,348          

A58762-5

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  9/6/96   U.S.    08/709,263    5,780,234          

A58762-6

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/12/97   U.S.    08/873,598    5,952,172          

A58762-7

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  10/8/97   U.S.    08/946,679             

A58762-8

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/19/98        09/100,507               

A58762-9

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  5/7/99   U.S.    09/306,749             

A-58762-10

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  5/7/99   U.S.    09/306,737               

A-58762-11

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  5/7/99   U.S.    09/306,768             

A-58762-12

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/6/99   U.S.                    

A-58762-13

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/10/99   U.S.                    

A-58762-14

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/10/99   U.S.                  

A-58762-15

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/6/99   U.S.                    

A58762-16

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/ 8/99   U.S.                  

FP-58762-

PC

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  12/5/94   PCT             

PCT US94/13893

  

WO

9515971

FA-58762-

AU

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  7/ 8/99   Australia    08/166,036    703329   

12152/95

    

FA-58762-

CA

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Canada                    

FE-58762-

EP

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Europe                  

FA-58762-

JA

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Japan                    

FP-58762-2-

PC

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/ 7/96   PCT           

PCT US96/09769

  

WO

9640712

FA-58762-2-

AU

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Australia                    

FA-58762-2-

CA

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Canada                  

FE-58762-2-

EP

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Europe                    

FA-58762-2-

JP

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

      Japan                    

A58762-3

 

Nucleic Acid Mediated
Electron Transfer

 

Meade, Kayyem,
Fraser

  6/7/96   U.S.    08/659,987               

 

-23-



--------------------------------------------------------------------------------

Atty. Docket
#    Title    Inventors   Filing
Date   Country    USSN    US Patent #    Intnl
Application #    Intnl
Publication
#

FP-58762-3-

PC

  

Nucleic Acid Mediated
Electron Transfer

  

Meade, Welch

  6/4/97   0PCT           

PCT

US97/09739

  

WO

9746568

FA-58762-3-

AU

  

Nucleic Acid Mediated
Electron Transfer

  

Meade, Welch

      Australia                    

FA-58762-3-

CA

  

Nucleic Acid Mediated
Electron Transfer

  

Meade, Welch

      Canada                  

FA-58762-3-

EP

  

Nucleic Acid Mediated
Electron Transfer

  

Meade, Welch

      Europe                    

FA-58762-3-

JP

  

Nucleic Acid Mediated
Electron Transfer

  

Meade, Welch

      Japan                    

 

-24-



--------------------------------------------------------------------------------

EXHIBIT B

 

Atty.
Docket #   Title    Inventors    Filing
Date    Country    USSN    US
Patent #    Intnl Application #    Intnl
Publication
#

A58763

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade    10/12/94    U.S.    08/321,552             

A58763-1

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade    6/6/95                         

A62629

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade    10/11/95    U.S.    08/541,191             

FP-62629-PC

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade    10/11/95    PCT              PCT US95/14621    WO
9611712

FA-62629-AU

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade         Australia         .          

FA-62629-CA

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade         Canada                    

FE-62629-EP

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade         Europe                  

FA-62629-JP

  Cell-Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade         Japan                    

FA-62629-NZ

  Cell Specific Gene Delivery
Vehicles    Kayyem, Fraser,
Meade         New
Zealand              PCT/US95/14621     

 

-25-